DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the Amendments/Remarks of 08/25/2021. As directed by the amendment: claims 4 and 6-7 have been amended, claims 1-3 have been cancelled previously. Thus, claims 4-7 are presently pending in this application.
Claim Objections
3.	In light of Applicant's Amendment of 08/25/2021, the objection to the claims 4-7  set forth in the Office Action of 05/27/2021, is hereby withdrawn.

Claim Rejections - 35 USC § 112
4.	In light of Applicant's Amendment/Remarks of 08/25/2021, the rejection of claims 4-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office Action of 05/27/2021, is hereby withdrawn.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (hereinafter “Iida”) (Patent No.: US 8,388,232 B2) in view of Inoue et al. (hereinafter “Inoue”) (Pub. No.: US 2010/0310334 A1).
Regarding claim 4, Iida discloses a bearing structure (bearing assembly 100, as presented in Paragraph [0016]) for supporting a rotation shaft (a shaft on which the inner ring fits, as discussed in column 9 lines 21-24 & column 24 lines 5-15 & column 31 lines 18-22; rotation shaft S, as presented in annotated Figure 21 and column 25 lines 20-24) of a rotation body accommodated in a housing, comprising: 
the rotation shaft (a shaft on which the inner ring fits, as discussed in column 9 lines 21-24 & column 24 lines 5-15 & column 31 lines 18-22; rotation shaft S, as presented in annotated Figure 21 and column 25 lines 20-24); 
a bearing (the rolling bearing that supports rotation between the shaft and housing, as presented in column 9 lines 21-24 & column 31 lines 28-31) that is attached in the housing (the rolling bearing is undoubtedly attached the motor housing, which is not shown, as detailed in column 22 lines 49-55) to support the rotation shaft with respect to the housing (as stated in column 31 lines 28-31, the rolling bearing supports rotation between the shaft and housing) and includes an inner race (inner ring 4001, as depicted in annotated Figure 17 and described in column 24 lines 21-28 and/or inner ring 5020, as shown in annotated Figure 21 and discussed in column 25 lines 20-25) through which the rotation shaft (rotation shaft S) is inserted and an outer race (outer ring 4002, see column 24 21-30 and/or outer ring 5010, see column 25 lines 15-25 and annotated Figure 21) which includes an annular groove portion (two peripheral grooves 4021 respectively formed in two lines in the outer circumferential surface of the outer ring 4002, as discussed in column 24 lines 25-30 and/or recessed grooves 5012, see annotated Figure 21 and column 25-35) formed on an outer peripheral surface (formed on the outer circumferential surface 5013 of the outer ring 5010, as presented in annotated Figure 21 and column 25 lines 54-58) facing an inner wall surface of the housing (the outer ring 5010 and recessed grooves 5012 are surely facing an inner wall surface, which is defined by the fitting surface of the housing H, as detailed in column 25 lines 18-23); and 
an O-ring (O-rings 4006, as detailed in column 24 lines 25-29 and/or O-ring 5030, see column 25 lines 59-67) which is disposed on the groove portion of the outer race of the bearing (O-rings 4006 being fitted into two peripheral grooves 4021, as noted in column 24 lines 25-29 and/or O-ring 5030 being stored in the recessed groove 5012, see column 25 lines 59-67), protrudes outward in a radial direction in relation to the outer peripheral surface (as best seen immediately below, O-ring 4006 and/or O-ring 5030 is clearly protruding outward in a radial direction in relation to the outer peripheral surface), and comes into contact with the inner wall surface of the housing (O-ring 5030 clearly comes into contact with the fitting surface of the housing H that is designated as the inner wall surface of the housing, as depicted in annotated Figure 23).
Particularly, Iida demonstrates a rolling bearing which comprises at least: an outer ring and an inner ring disposed rotatable relative to each other; and wherein, as stated in Abstract, the outer ring is fitted into a housing (not shown) and the inner ring is fitted with a shaft (not shown), whereby the rolling bearing supports rotation between the shaft and housing. 

    PNG
    media_image1.png
    915
    933
    media_image1.png
    Greyscale
 
The present invention relates to a rolling bearing for use in a fan motor or the like in which the bearing is fitted with a motor housing of the fan motor to thereby support rotation between a shaft of the fan motor and the motor housing”. 
Likewise, in column 7 lines 45-51, Iida specifies: When the rolling bearing is fitted into the housing, the outer diameter side of the O-ring 5030 is interposed between the fitting surface of the housing and the outer ring 5010, and the projection amount of the projection portion of the outer diameter side of the O-ring 5030 protruding from the outer circumferential surface 5013 of the outer ring 5010 provides a crushing margin.
Notably, in column 26 lines 13-23, Iida details that the outside diameter 5033 of the O-ring 5030 projects from the recessed groove 5012 in the outside radial direction by a given amount (that is, an amount equivalent to a dimension D1 from the outer circumferential surface 5013 of the outer ring 5010 to the outside diameter 5033 of the
O-ring 5030). Further, in column 26 lines 35-45, Iida then goes on to describe: The dimension D2 is set smaller than the projection amount of the O-ring 5030 from the recessed groove 5012 (a dimension from the outer circumferential surface 5013 of the outer ring 5010 to the outside diameter 5033 of the O-ring 5030). Here, the dimension D2 and projection amount D1 may preferably have the relationship, D2≤ (D1/2) between them and, in the present embodiment, as an example, they are set such that they have the relationship, D2=((D1)/2) between them. 
Specifically, Iida’s bearing utilizes relationships existing between two clearances and different dimensions of these clearances. 
Essentially, Iida’s bearing is configured such that a clearance zone is defined by two clearances. One is the clearance D1 that is being formed between the fitting surface  


    PNG
    media_image2.png
    392
    841
    media_image2.png
    Greyscale

As best seen immediately above, Iida evidently illustrates as how the clearance D1 and clearance D2 define a combined clearance that is formed between the inner wall surface of the housing H and the outer peripheral surface. Clearly, disclosing this combined clearance, Iida specifically teaches the clearance that is formed between the inner wall surface of the housing and the outer peripheral surface of the bearing. As such, one skilled in the art would surely recognize that the clearance, which is designated as the combined clearance, is larger than a radial displacement or projection amount of the O-ring 5033, as instantly claimed.
Although Iida discloses the vast majority of Applicant’s claimed invention, he does not explicitly teach as how the radial displacement amount being calculated based 
Nonetheless, it is notoriously well-known fact that the proportional constant k or spring constant of O-ring being proportional to the amount of compression, as taught by  Inoue. Clearly, as shown in Figure 5 below, Inoue evidently illustrates a graph of a spring constant with respect to an O-ring pressing amount. As best seen immediately below, the spring constant of the O-rings 22 changes to increase when the pressing amount of the O-rings 22 increases.
Inoue, in Paragraph [0018], successfully performs as how “the deformation-degree adjusting unit adjusts the deformation degree of the elastic body by the deforming unit depending on the shifting position of the attachment, so that the natural frequency of the vibration damping unit is tuned to that of the movable body”.

    PNG
    media_image3.png
    391
    521
    media_image3.png
    Greyscale

According to an embodiment of the present invention, in Paragraph [0021], Inoue also teaches: the deformation-degree adjusting unit adjusts a deformation degree of the elastic body according to a detection result of the vibration detector. The deformation degree of the elastic body depending on the mass or the shifting position of the attachment need not be ascertained beforehand. The deformation-degree adjusting unit adjusts the deformation degree of the elastic body by the deforming unit according to a detection result of the vibration detector in an off-line state, thereby enabling to effectively damp the vibration of the tool.
Then, in Paragraph [0055], Inoue especially states: when the flow regulating valve is opened to adjust the aperture thereof, the hydraulic pressure of the pressure chambers 33 is exhausted, and the respective pressing members 23 move backward to decrease the pressing amount of the O-rings 22 to deform the shape of the O-rings 22, and change the spring constant of the O-rings 22, thereby enabling to adjust the natural frequency of the damper 21. However, most importantly in Inoue is his idea of utilizing the proportional relationships between the spring constant and pressing amount.
Therefore, one of ordinary skill in the art at the time the invention was made would appreciate that applying an idea of utilizing the proportional relationships between the spring constant and pressing amount, as taught by Inoue, to another bearing system would improve the machining accuracy (see Paragraph [0017]) while enabling to simplify the structure and reduce the cost (see Paragraph [0020]).
 Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using proportional relationships between two variables, as taught by Inoue, to the bearing structure of Iida, in order to improve the machining accuracy, as motivated by Inoue Paragraph [0017].
Thus modified, one of ordinary skill in the art at the time the invention was made would have reasonably appraised that the radial displacement amount would be further 
Thus, the combination of Iida and Inoue appears to disclose all aspects of Applicants’ claimed invention.
Regarding claim 5, Iida and Inoue substantially disclose the bearing structure, as claimed and detailed above. Additionally, in column 8 lines 33-53, Iida notes: With reference to the above-mentioned first background art, creep torque M can be calculated by multiplying centrifugal force P, the radius of an outer ring D and friction coefficient µ; and, the creep torque M can be expressed, for example, by an equation: M-µP*(D/2). In this case, when the radius (D/2) and the centrifugal force P in a given rotational movement are regarded as constants, in order to control the creep torque M down to a small value, it can be seen that the value of the friction coefficient µ, which is only variable, may be controlled down to a small value. A first object of the invention, in view of the above-mentioned first background art, is to provide a rolling bearing which can restrict the occurrence of a creep as much as possible and also, when a creep occurs, can reduce a creep torque.
Further, in column 28 lines 14-21, Iida explicitly teaches that “between the O-ring 5030 and the fitting surface of the housing, there is generated a friction force which overcomes the creep relative rotation torque to thereby enhance a pressing force for fixing the rolling bearing to the housing, which makes it possible to prevent the occurrence of a creep as much as possible”. 
Consequently, the Examiner must assert that the inner wall surface of the housing, the bearing, and the O-ring are surely configured such that a frictional force .

8.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huscher et al. (hereinafter “Huscher”) (Pub. No.: US 2017/0292524 A1) in view of Iida, and further in view of Inoue.
Regarding claims 6 and 7, Huscher discloses an electromechanical machine which includes an electromagnetic rotor, a housing with an interior opening with a stop, a first bearing mount for supporting a first bearing rotatably mounting the rotor in the housing, a cover connected with the housing having a boss having an interior providing a second bearing mount supporting a second bearing rotatably mounting the rotor in the housing (see paragraph [0004]). 
Specifically, in Paragraph [0014], Huscher performs as how the electric compressor or turbocharger 7 having an electromagnetic rotor assembly 10 includes a rotor shaft 12, which is being connected at one end a turbocharger compressor wheel 14. As shown in annotated Figure 1, the rotor shaft 12 is rotatably mounted on a first end by a first bearing 16. In this disclosure, Huscher especially notes that the first bearing 16 can be a roller bearing, fluid film bearing, magnetic bearing or air foil bearing. In fact, as depicted immediately below, Huscher’s compressor is certainly designed such that a compressor impeller 14 is being attached to an end portion of the rotation shaft 12 and constitutes a part of the rotation body.

    PNG
    media_image4.png
    637
    802
    media_image4.png
    Greyscale

However, Huscher does not explicitly disclose the particular bearing structure, as recited in claim 4. Nevertheless, Iida in the same field of endeavor successfully demonstrates another rolling bearing, wherein the O-ring 5030 is fitted into the recessed groove 5012 formed in the outer circumferential surface 5013 of the outer ring 5010 (see column 25 lines 38-45). 
Further, as discussed in claim 4, Iida explicitly teaches:
a bearing (the rolling bearing that supports rotation between the shaft and housing, as presented in column 9 lines 21-24 & column 31 lines 28-31) that is attached in the housing (the rolling bearing is undoubtedly attached the motor housing, which is not shown, as detailed in column 22 lines 49-55) to support the rotation shaft with respect to the housing (as stated in column 31 lines 28-31, the rolling bearing supports rotation between the shaft and housing) and includes an inner race (inner ring 4001, as depicted in annotated Figure 17 and described in column 24 lines 21-28 and/or inner ring 5020, as shown in annotated Figure 21 and discussed in column 25 lines 20-25) through which the rotation shaft (rotation shaft S) is inserted and an outer race (outer ring 4002, see column 24 21-30 and/or outer ring 5010, see column 25 lines 15-25 and annotated Figure 21) which includes an annular groove portion (two peripheral grooves 4021 respectively formed in two lines in the outer circumferential surface of the outer ring 4002, as discussed in column 24 lines 25-30 and/or recessed grooves 5012, see annotated Figure 21 and column 25-35) formed on an outer peripheral surface (formed on the outer circumferential surface 5013 of the outer ring 5010, as presented in annotated Figure 21 and column 25 lines 54-58) facing an inner wall surface of the housing (the outer ring 5010 and recessed grooves 5012 are surely facing an inner wall surface, which is defined by the fitting surface of the housing H, as detailed in column 25 lines 18-23); and 
an O-ring (O-rings 4006, as detailed in column 24 lines 25-29 and/or O-ring 5030, see column 25 lines 59-67) which is disposed on the groove portion of the outer race of the bearing (O-rings 4006 being fitted into two peripheral grooves 4021, as noted in column 24 lines 25-29 and/or O-ring 5030 being stored in the recessed groove 5012, see column 25 lines 59-67), protrudes outward in a radial direction in relation to the outer peripheral surface (as best seen immediately below, O-ring 4006 and/or O-ring 5030 is clearly protruding outward in a radial direction in relation to the outer peripheral surface), and comes into contact with the inner wall surface of the housing (O-ring 5030 clearly comes into contact with the fitting surface of the housing H that is designated as the inner wall surface of the housing, as depicted in annotated Figure 23).
Furthermore, in column 7 lines 45-51, Iida specifies: When the rolling bearing is fitted into the housing, the outer diameter side of the O-ring 5030 is interposed between the fitting surface of the housing and the outer ring 5010, and the projection amount of the projection portion of the outer diameter side of the O-ring 5030 protruding from the outer circumferential surface 5013 of the outer ring 5010 provides a crushing margin.
Moreover, as shown in Figure 5 above, Inoue evidently demonstrates as how the spring constant being proportional to the pressing amount or displacement of the O-ring.
Consequently, in light of these advantages, it would have been obvious to
one having ordinary skill in the art before the effective filing date of the claimed
invention to combine the teaching of using a bearing structure, as taught by
Iida/ Inoue, to the electric compressor of Huscher, in order to maintain the creep resisting property for a long period of time, as motivated by Iida in column 6 lines 40-43.
Thus modified, one skilled in the art would have been surely appraised that the electric compressor  would be further comprising the bearing structure according to claim 4 and/or claim 5, as instantly claimed.

Response to Arguments
9.	Applicants’ arguments filed 08/25/2021 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference addresses the applicant's arguments as set forth in the above rejections.

Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents. US 2016/0195130 and US 3,669,519 are cited to show a bearing structure, wherein a vibration damping ring disposed within . 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             	

/L.P/Examiner, Art Unit 3746